On Petition foe a Rehearing.
Mitchell, J.
Upon a careful consideration of the elaborate argument presented by appellants in support of their petition for a rehearing, we are constrained, nevertheless, to adhere to the general conclusion at which we arrived at the hearing of this cause.
We did not overlook the fact that the appellants in their original, brief admitted that the bids made upon some of the parcels of land were merely nominal, and that they consented that as to such parcels the sale might be set aside. Notwithstanding this, we recognized the privilege of the appellee to insist—as he did—that the bidding in and accepting of a conveyance of other valuable parcels, at merely nominal prices, when the parcel first bid in was worth, in cash, nearly six times the amount of the debt, evinced such a design needlessly to sacrifice the appellee’s property, as infected the whole transaction. The price paid for each parcel was grossly inadequate. It can not be admitted in such a case, that as to those parcels in respect to which the disparity between the value of the property and the amount bid is the greatest, so great, indeed, that to permit the sale to stand would cast reproach upon the law, the purchaser, by consenting that as to them the sale may be set aside, may rescue the purchase as to other parcels in respect to which the price is also grossly inadequate. The whole transaction takes color from the general purpose and design which appears in each separate part.
*408The circumstance that some of the property thus bid in, at a nominal figure, was not at the time owned by the appellee, furnishes no mitigation when the whole transaction is considered. All that can be said in respect to those parcels is, the design of the bidder miscarried, because he did not calculate correctly as to the title. His purpose to obtain all the execution defendant’s property at a merely nominal outlay is not the less apparent.
The suggestion is made that the lien of the judgment to which the appellants have been subrogated has expired, and that hence the decree should be modified so as to require the appellee to redeem within a time to be fixed by the court.
Upon consideration of this suggestion, it is now ordered that the decree of the Marion Superior Court be so modified as to require the appellee within ninety days from this date, to pay the amount due on the judgment upon which the sale was made, together with the interest and costs, including the costs of the sale.
The petition for a rehearing is overruled, with costs.
Filed April 27, 1887.